UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-301


WILLIAM TERRENCE CROSS,

                Petitioner,

          v.

UNITED STATES OF AMERICA,

                Respondent.



On Petition for Permission to Appeal from the United States
District Court for the Eastern District of Virginia, at Norfolk.
Rebecca Beach Smith, District Judge. (2:03-cr-00010-RBS-1)


Submitted:   February 18, 2010              Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Terrence Cross, Petitioner          Pro Se. Laura Pellatiro
Tayman,   Assistant  United States          Attorney, Newport News,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Terrence Cross petitions for permission under

Fed. R. App. P. 5 to appeal the district court’s 2003 order

denying his motion to dismiss the federal indictment against

him.   We find that Cross has not met the requirements to permit

an appeal under Rule 5.     Accordingly, we deny the petition.      We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




                                    2